DETAILED ACTION
“Method for Pressing a Workpiece with a Predetermined Pressing Force”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Frederick Dorchak on Friday July 30, 2021.
The application has been amended as follows: 
In claim 6, lines 3-5: please replace “wherein after detection of the pressing force increase, the electric motor is braked to a predetermined minimal speed of rotation, and in an initial period” with --wherein when the electric motor is braked to the predetermined minimal speed of rotation, in an initial period--
In claim 6, line 7: please replace “in the measuring unit, and after” with --in the measuring unit as an input variable for the closed loop controller, and after--
In claim 6, line 8: please replace “an input” with --the input--
In claim 7, line 3: please replace “and the damping and” with --the 
In claim 10, line 3: please replace “measuring unit.” with --measuring unit for the model calculation.--
Allowable Subject Matter
Claims 1 and 3-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the response filed on 05/03/2021, Applicant has argued that:
The primary reference to Aoki et al. fails to disclose or suggest operating the electric motor at the reduced speed of rotation until a pressing force increase is detected by a measuring unit coupled to the electric motor, which increase exceeds a predetermined threshold value, wherein the pressing force increase occurs when the forming tool comes to lie against the workpiece to be formed, wherein after detection of the pressing force increase by the measuring unit, the electric motor is braked to a predetermined minimal speed of rotation.
Ueda fails to disclose or suggest wherein after detection of the pressing force increase by the measuring unit, the electric motor is braked to a predetermined minimal speed of rotation. Instead, Udea teaches detecting oscillation with an oscillation detection unit (42).
Azuma teaches that an approach to minimize vibration could be to reduce speed. Also, in paragraph [007] and subsequent paragraphs, Azuma teaches that a speed reduction reduces production speed and should therefore be avoided. Azuma also fails to disclose or suggest that a further speed reduction from an already reduced speed of rotation to a minimal speed of rotation should be started after detection of the pressing force increase by the measuring unit.
These arguments have been found persuasive. 
While many references have been identified wherein speed control is undertaken during the approach cycle of a press, and force measurement/control takes place during forming, none of the prior art of record teaches or suggests the claim 1 limitation “operating the electric motor at the reduced speed of rotation until a pressing force increase is detected by a measuring unit coupled to the electric motor, which increase wherein after detection of the pressing force increase, the electric motor is braked to a predetermined minimal speed of rotation”. While a speed decrease will naturally take place when a pressing tool contacts a workpiece, no teaching has been found within the prior art of record to suggest that this speed decrease should be controlled such that the electric motor is braked to a predetermined minimal speed of rotation after detection of the pressing force increase. As such, the Office has concluded that one of ordinary skill in the art would not have been motivated to modify the invention of the closest prior art of record - Aoki (US 5,587,633) - to operate in the claimed manner absent impermissible hindsight upon review of Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show pressing apparatuses wherein speed and/or force control is utilized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katie L. Parr/Examiner, Art Unit 3725  

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725